                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  JONATHAN HICKS                                         CIVIL ACTION

                                    v.                   NO. 17-3113

  BUCKS COUNTY CORRECTIONAL
  FACILITY, COUNTY OF BUCKS



                                                 ORDER

        AND NOW, TO WIT: This 11th day of March, 2019, it having been reported that the
issues between the parties in the above action has been settled and upon Order of the Court
pursuant to the provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, it
is

       ORDERED that the above action is DISMISSED with prejudice, pursuant to agreement
of counsel, without costs.


                                          KATE BARKMAN, Clerk of Court


                                                  /s/ Lori K. DiSanti
                                          BY:
                                                  Lori K. DiSanti
                                                  Deputy Clerk



O:\CIVIL 17\17-3113 HICKS V BUCKS CO CORRECTIONAL\17CV3113 41B ORDER 03112019.DOCX
